DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 & 8 are amended. Claims 2-5 & 7 are canceled. Claims 1, 6 & 8-19 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6 & 8-13 & 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gan (CN 103413971 A).
Regarding claims 1, 6, 8-13 & 15, Gan teaches a lithium secondary battery (Abstract) comprising:	 											a cathode including a cathode active material such as lithium cobaltate (Example 1);		an anode including a carbon material such as graphite (Example 1); and				an electrolyte between the cathode and the anode, wherein the electrolyte includes:			a lithium salt such as LiPF6 with a concentration of 1.2 M;						a non-aqueous solvent including ethylene carbonate and ethyl methyl carbonate;			an isocyanate compound such as 3-isocyanopropyl trimethoxysilane which reads on the isocyanate compound 7 recited in instant claim 8 and being included in the electrolyte in an amount of 1 wt% (Example 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6 & 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shatunov (US 2016/0351963 A1) in view of Gan (CN 103413971 A).
Regarding claims 1, 6 & 8-18, Shatunov teaches a lithium secondary battery ([0112]) comprising: a cathode including a cathode active material represented by LiNi0.85Co0.1Al0.05O2 ([0117]) which reads on the presently claimed Formulas 1 & 3; an anode including lithium metal, transition metal oxide or a carbon material ([0096]-[0099]); and an electrolyte between the cathode and the anode, wherein the electrolyte includes a lithium salt including about 0.01 M to about 2 M of LiPF6 ([0081]-[0083] & [0116]); a non-aqueous solvent including ethyl methyl carbonate ([0116]); and an isocyanate compound being included in the electrolyte in an amount of 0.2 wt% ([0116]). Shatunov further teaches that when an anode comprising a carbonaceous material has OH- groups on a surface thereof, a more robust and stable SEI layer, even at temperature of 45C or higher, can be obtained by reaction of the OH- groups with the isocyanate group of the isocyanate compound. 										Gan teaches a lithium secondary battery (Abstract) comprising an electrolyte including a lithium salt such as LiPF6 with a concentration of 1.2 M; a non-aqueous solvent including ethylene carbonate and ethyl methyl carbonate; an isocyanate compound such as 3-isocyanopropyl trimethoxysilane which reads on the isocyanate compound 7 recited in instant claim 8 and being included in the electrolyte in an amount of 1 wt% (Example 1).				It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to include an isocynate compound such as 3-isocyanopropyl trimethoxysilane in Shatunov’s electrolyte because Gan’s isocyanate compound can, similarly to the present invention ([0012]), achieve the same function of high temperature (i.e 85C) performance and good capacity retention as taught by Gan (Summary section). While Gan is silent as to a urethane group-containing film being formed on a surface of the anode, the instant specification notes that “the urethane group-containing film may be formed by a reaction of the -OH group or the H2O (from the surface of the cathode or anode) with an isocyanate group (e.g., from the isocyanate compound of the electrolyte)” ([0097]). Therefore, the film formed on the surface of Shatunov’s anode would be expected to inherently comprise a urethane group from the reaction of an OH- group on a surface of the anode with the isocyanate group of the isocyanate compound. “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07.
Regarding claim 19, Shatunov as modified by Gan teaches the lithium secondary battery of claim 1, as shown above, but does not explicitly teach a DCIR increase rate after 200 charge-discharge cycles at 45C being 100% or less. However, Shatunov’s modified lithium secondary battery is substantially identical both compositionally (i.e cathode, anode, and electrolyte compositions as previously described above ([0097]-[0098] & [0100])) and structurally (i.e stacked cathode/separator/anode assembly incorporated within a cylindrical or rectangular housing which is injected with the electrolyte solution ([0100]-[0101])) to the battery of the present invention (see instant specification [0098]-[0104]). Accordingly, one of ordinary skill in the art would expect Gan’s modified lithium secondary battery to inherently possess the presently claimed property (i.e a DCIR increase rate after 200 charge-discharge cycles at 45C being 100% or less). “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. See MPEP 2112.01 I.

Response to Arguments
Applicant’s arguments with respect to claims 1, 6 & 8-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendments to the claims 1, 6 & 8 has prompted a new ground of rejection in view of Gan and in view of Shatunov as modified by Gan as presented, respectively, in the above 35 U.S.C. 102 and 35 U.S.C. 103 rejections.										Thus, in view of the foregoing, claims 1, 6 & 8-19 stand rejected.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727